Dismissed and Memorandum Opinion filed July 5, 2007







Dismissed
and Memorandum Opinion filed July 5, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00126-CV
____________
 
RUBY BINKLEY, Appellant
 
V.
 
JAMES BRETT BINKLEY AND DONNA JAN
BINKLEY, Appellees
 

 
On Appeal from Probate Court No. 1
Harris County, Texas
Trial Court Cause No. 360899-401
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 26, 2006.  On June 11, 2007, the
parties filed an agreed motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed July 5,
2007.
Panel consists of Justices Anderson, Fowler, and Frost.